DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/691,700, application filed on 11/22/2019.  Claims 1-10 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 11/22/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Elshaer et al. (US PG Pub No. 2019/0184833).

7.          With respect to claim 1, Elshaer teaches:
supplying the charger with AC current from a charging cable on its input side (see AC power source 136, Figure 2, paragraph [0024]);
supplying DC current for charging the high-voltage battery by the charger on its output side (DC current to charge high-voltage battery, paragraph [0028]; see DC current to supply power to battery, paragraph [0029]; DC power flows through non-isolated charger, DC/DC converter, paragraph [0036]), 
wherein the charger does not have any galvanic isolation (see non-isolated charger, paragraph [0036]);
bringing about a respective leakage current by the AC current in at least one capacitor that is installed in the charger on the input side and connected to a protective conductor (detecting for leakage current, ground fault, measurements at non-isolated charger, paragraph [0018]);
compensating the respective leakage current by the current compensation circuit (compensation by way of filtering through storage capacitor, thus achieving isolation  using existing hardware, elegant solution to reduce cost and reduce size of charger circuit, paragraph [0019]), wherein:
the current compensation circuit is formed by power semiconductor electronics (see existing hardware to provide for leakage current compensation, paragraph [0011-0015], [0017-0020]),
(leakage current as heat filtered through storage capacitor, earth grounding system, paragraph [0017-0020]).

8.          With respect to claim 2, Elshaer teaches:
wherein the connection is brought about by a gap filler or a gap pad between the power semiconductor electronics and the carrier plate (see existing components, capacitor plates, paragraph [0017-0020]).

9.          With respect to claim 3, Elshaer teaches:
wherein the connection is brought about by a clamp that presses the power semiconductor electronics and that is attached to the carrier plate (see current clamped at value, paragraph [0068]).

10.          With respect to claim 4, Elshaer teaches:
wherein the connection is brought about by adhesive vanes that are attached to the power semiconductor electronics and that are bonded adhesively to the carrier plate (see existing power electronics, capacitor plate, paragraph [0017-0020]).

11.          With respect to claim 5, Elshaer teaches:
wherein a layout of the current compensation circuit is arranged directly on a carrier plate and the carrier plate is cooled by a water cooling system (see paragraphs [0017-0020], [0031-0037]).

12.          With respect to claim 6, Elshaer teaches:
(see existing power electronics, capacitor plate, paragraph [0017-0020]).

13.          With respect to claim 7, Elshaer teaches:
wherein the carrier plate forms a housing wall of the charger (see paragraphs [0017-0020], [0031-0037]).

14.          With respect to claim 8, Elshaer teaches:
a galvanically non-isolated charger having the current compensation circuit (DC current to charge high-voltage battery, paragraph [0028]; see DC current to supply power to battery, paragraph [0029]; DC power flows through non-isolated charger, DC/DC converter, paragraph [0036]), 
at the input side of which charger AC current is applied from a charging cable and which charger provides DC current for charging a high-voltage battery at its output side (DC power flows through non-isolated charger, DC/DC converter, paragraph [0036]), 
wherein the charger has at least one capacitor connected to a protective conductor on its input side (compensation by way of filtering through storage capacitor, thus achieving isolation  using existing hardware, elegant solution to reduce cost and reduce size of charger circuit, paragraph [0019]), 
wherein the current compensation circuit is configured so as to compensate a respective leakage current brought about by the AC current in the at least one capacitor (compensation by way of filtering through storage capacitor, thus achieving isolation  using existing hardware, elegant solution to reduce cost and reduce size of charger circuit, paragraph [0019]; detecting for leakage current, ground fault, measurements at non-isolated charger, paragraph [0018]), and 
wherein the current compensation circuit comprises power semiconductor electronics in which heat is developed due to the compensation of the respective leakage current (compensation by way of filtering through storage capacitor, thus achieving isolation  using existing hardware, elegant solution to reduce cost and reduce size of charger circuit, paragraph [0019]), and 
in which the system finally has a carrier plate to which the power semiconductor electronics are connected and that is designed to absorb the heat (leakage current as heat filtered through storage capacitor, earth grounding system, paragraph [0017-0020]).

15.          With respect to claim 9, Elshaer teaches:
(see existing power electronics, capacitor plate, paragraph [0017-0020]).

16.          With respect to claim 10, Elshaer teaches:
having a layout of the current compensation circuit that is arranged directly on a carrier plate, and comprising a water cooling system that is connected to the carrier plate and that is designed to dissipate heat transferred from the current compensation circuit to the carrier plate (see existing power electronics, capacitor plate, paragraph [0017-0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851